Citation Nr: 1243260	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  11-02 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of frostbite to the feet. 


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Appellant had a period of active duty for training with the National Guard from February 1980 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Appellant's notice of disagreement was received in September 2010.  A statement of the case was issued in December 2010, and a substantive appeal was received in January 2011.  

The Appellant requested a hearing with the Board and was scheduled for a video hearing in October 2011.  Due to a personal scheduling conflict, the Appellant requested that his hearing be rescheduled.  The Appellant was given a new hearing date in March 2012; however, he did not appear for that hearing.  A new hearing was scheduled for May 2012, for which the Appellant did not appear.  

Additionally, the Board notes that it has reviewed not only the Appellant's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Appellant's claims on appeal are decided.

At the outset, the Board notes that the Appellant has submitted a statement of additional evidence pertaining to all the issues currently on appeal.  The Appellant's statement was received by the Board in April 2012.  This evidence has not been considered by the originating agency, and the Appellant has not waived his right to such consideration.  By letter in October 2012, the Board solicited a waiver from the Appellant.  He was informed that if he did not respond within 45 days, it would be assumed that he wished the case to be returned to the RO for preliminary review of the new evidence.  A response was not received during the 45 day time period.  Therefore, the case must be returned to the RO.   

Additionally, the Board notes that the Appellant was scheduled for a VA examination in connection with his claim of entitlement to service connection for tinnitus in May 2011 at the Marion, Illinois VA Medical Center.  The Appellant cancelled this appointment, but stated that he would like to have an examination in Louisville, Kentucky.  The Board notes that the Appellant's VA examination was not rescheduled, and as such the Board finds that a new examination should be scheduled on remand.  

Accordingly, the case is REMANDED for the following action:

1. The Appellant should be afforded a VA audiological examination to determine the existence, nature, and likely etiology of any currently present tinnitus disability.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  After reviewing the claims file and examining the Appellant, the examiner should offer an opinion as to whether any diagnosed tinnitus disability is at least as likely as not (a 50% or higher degree of probability) causally related to the Appellant's service.  

A detailed rationale for all opinions expressed should be provided.

2. The Appellant should be afforded a VA cold injury examination to determine the existence, nature, and likely etiology of the claimed frostbite of the feet.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  After reviewing the claims file and examining the Appellant, the examiner should offer an opinion as to whether any residuals of frostbite to the feet is at least as likely as not (a 50% or higher degree of probability) causally related to the Appellant's service.  

A detailed rationale for all opinions expressed should be provided.

3. Then, the RO should readjudicate the Appellant's claims on appeal based on a de novo review of the record, to specifically include all evidence received since the July 2011 Supplemental Statement of the Case.  If the benefits sought on appeal are not granted to the Appellant's satisfaction, a Supplemental Statement of the Case should be furnished to the Appellant and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

